Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Notice of Allowance is in response to the Response dated April 28th, 2021.  Claims 1, 3-6, 8-9, and 11-18 are presented for examination.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the examiner’s amendment was given in an interview with Joshua Pritchett on May 24th, 2021.
All claims presented in the claim set filed by the Applicant on April 28th, 2021 shall remain the same as filed at that time, EXCEPT for claims 3-4, 13, 15, and 17.  Claims are amended as follows.

3. (Currently Amended) A control method for a hybrid vehicle, the hybrid vehicle including an engine and a motor as drive sources for traveling, the control method comprising:
calculating, by processor circuitry, a required drive force based on an accelerator 2Application No. 16/251,106position;
calculating, by the processor circuitry, a required torque of the engine based on the required drive force;
a gradual change process for lessening a change in a value, wherein the gradual change process has a higher magnitude in reducing a change of the target torque in response to a difference between a detected air-fuel ratio and a target air-fuel ratio being equal to or greater than a threshold, and the gradual change process has a lower magnitude in reducing the change in response to the difference being less than the threshold;
performing, by the processor circuitry, an engine control such that an engine torque becomes equal to the target torque; and
performing, by the processor circuitry, a torque control on the motor such that a drive force of the hybrid vehicle becomes equal to the required drive force in a state in which the engine torque is equal to the target torque, wherein performing the torque control comprises guarding against a rate of change of the required drive force exceeding a threshold to lessen a shock.

4. (Currently Amended) A non-transitory computer-readable medium that stores a program that causes processor circuitry to perform a control process for a hybrid vehicle, the hybrid vehicle including an engine and a motor as drive sources for traveling, the control process comprising:
calculating, by the processor circuitry, a required drive force based on an accelerator position;
calculating, by the processor circuitry, a required torque of the engine based on the required drive force;
a gradual change process for lessening a change in a value;
updating the target torque in response to (1) a difference between a detected air-fuel ratio and a target air-fuel ratio transitioning from greater than or equal to a threshold to less than the 3Application No. 16/251,106threshold or (2) the difference between the detected air-fuel ratio and the target air-fuel ratio transitioning from less than the threshold to greater than or equal to the threshold;
performing, by the processor circuitry, an engine control such that an engine torque becomes equal to the updated target torque; and
performing, by the processor circuitry, a torque control on the motor such that a drive force of the hybrid vehicle becomes equal to the required drive force in a state in which the engine torque is equal to the updated target torque, wherein performing the torque control comprises guarding against a rate of change of the required drive force exceeding a 

13. (Currently Amended) The control device according to claim 1, wherein the processor circuitry is configured to:
calculate the target torque 
TE*[i]={TEF*+(K-1)TE*[i-1]}/K
where TE*[i] is an updated value of the target torque, TEF* is the required torque, K is a constant, and TE*[i-1] is a pre-update value of the target torque.

(Currently Amended) The control method according to claim 3, wherein calculating the target torque comprises 
TE*[i]={TEF*+(K-1)TE*[i-1]}/K
where TE*[i] is an updated value of the target torque, TEF* is the required torque, K is a constant, and TE*[i-1] is a pre-update value of the target torque.

17. (Currently Amended) The non-transitory computer-readable medium according to claim 4, wherein updating the target torque comprises 
TE*[i]={TEF*+(K-1)TE*[i-1]}/K
where TE*[i] is an updated value of the target torque, TEF* is the required torque, K is a constant, and TE*[i-1] is a pre-update value of the target torque.

Reasons for Allowance
Following the above Examiner’s Amendment, claims 1, 3-6, 8-9, and 11-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to disclose the combined limitations of calculating a required drive force based on accelerator position; calculating a required torque of the engine based on the required drive force; calculating a target torque for the engine by subjecting the required torque to a reduction value based on a difference between a detected air-fuel ratio and a target air-fuel ratio, wherein the reduction value is greater in the presence of an air-fuel ratio greater than a threshold, and the reduction value is lesser in the presence of an air-fuel ratio less 
Regarding claim 3, the prior art fails to disclose the combined limitations of calculating a required drive force based on accelerator position; calculating a required torque of the engine based on the required drive force; calculating a target torque for the engine by subjecting the required torque to a reduction value based on a difference between a detected air-fuel ratio and a target air-fuel ratio, wherein the reduction value is greater in the presence of an air-fuel ratio greater than a threshold, and the reduction value is lesser in the presence of an air-fuel ratio less than a threshold; performing an engine control such that an engine torque becomes equal to the target torque; and performing a torque control on the motor such that a drive force of the hybrid vehicle becomes equal to the required drive force in a state in which the engine torque is equal to the target torque, wherein performing the torque control comprises guarding against a rate of 
Regarding claim 4, the prior art fails to disclose the combined limitations of calculating a required drive force based on accelerator position; calculating a required torque of the engine based on the required drive force; updating the target torque in response to (1) a difference between a detected air-fuel ratio and a target air-fuel ratio transitioning from greater than or equal to a threshold to less than a threshold, or (2) the difference between the detected air-fuel ratio and the target air-fuel ratio transitioning from less than the threshold to greater than or equal to the threshold; performing an engine control such that an engine torque becomes equal to the target torque; and performing a torque control on the motor such that a drive force of the hybrid vehicle becomes equal to the required drive force in a state in which the engine torque is equal to the target torque, wherein performing the torque control comprises guarding against a rate of change of the required drive force exceeding a threshold to lessen a shock.  While Kumazaki discloses a control apparatus for controlling engine torque based on air-fuel ratio (Kumazaki; ¶0106), it is dependent on the actual air-fuel ratio threshold rather than a difference threshold between the target air-fuel ratio and actual air-fuel ratio.  It is also only performed in the 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R SMITH whose telephone number is (571)272-5325.  The examiner can normally be reached on Monday - Friday: 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL R SMITH/Examiner, Art Unit 3663                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667